DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/25/2022 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joel Rothfus (Reg. 33,277) on 9/7/2022.

The application has been amended as follows: 

	Claim 1. A handheld misting device comprising: 
a) a housing having a dispensing window; 
b) an electromechanical section comprising:
i) a sonic generator comprising a converter and an elongate horn having a proximal end coupled to the converter and a distal end face disposed within the housing that is perpendicular to a central longitudinal axis of the elongate horn having a receptacle formed as a groove across the distal end face; and
ii) a power source coupled to the sonic generator; and 
c) a liquid section comprising:
i) a plurality of single-use reservoirs mounted on a frame, each containing a liquid; and
ii) a plurality of nozzles rotatable about the central longitudinal axis of the elongate horn, each nozzle associated with and in liquid communication with a unique single-use reservoir of the plurality of reservoirs, each nozzle arranged and configured to slide into the receptacle formed across the distal end face of the elongate horn, each nozzle having a plurality of delivery openings directed outwardly when the nozzle is inserted into the receptacle,
wherein activating the sonic generator energizes the liquid delivered to the nozzle disposed across the distal end face to generate an aerosol plume as the by driving the ultrasonically energized liquid is delivered through the plurality of outwardly facing delivery openings in the nozzle that is delivered through the dispensing window.

	Claim 8. The handheld misting device of Claim 7 wherein the frame is rotatable about the central longitudinal axis of the elongate horn.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: submitting figures 9A-9F and 10A-10F from the drawings dated 12/20/2016 and marked as “Replacement Sheet” to replace the figures filed 7/25/2022.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Allowable Subject Matter
Claims 1, 3, 4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, and specifically Tabata et al., US Pub No 2004/0188546 A1, and Tabata et al., US Pub No 2014/0231538 A1, do not disclose or demonstrate the plurality of nozzles as rotatable about the central axis of the elongate horn in combination with the rest of the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752